DETAILED ACTION
In the response filed June 27, 2022, no claims were amended. Claims 1-20 are pending in the current application.

Information Disclosure Statement
The information disclosure statement (IDS) received on June 27, 2022 has been considered by examiner.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant asserts that Van Dusen does not teach or suggest 1) “receiving, by the processor, a transfer email from the user via SMTP, wherein the transfer email is generated by an activation of a particular mailto link from the plurality of mailto links” and 2) “determining, by the processor, the predetermined monetary amount that corresponds to the particular mailto link based on the transfer email” as recited in claim 1 because only the recipient of the funds receives an email and not the sender.  Examiner respectfully disagrees. Column 6, lines 46-51 of Van Dusen discloses, “If the recipient has an account, the automatic redemption hyperlink 30 and associated description 32 are generated and inserted within the e-mail document (step 100). The hyperlink 30 includes the appropriate URL for automatically redeeming the gift certificate”  and Column 7, lines 13-16 discloses,  “the gift certificate e-mail document is then closed and sent to the recipient (step 102). In addition, an order confirmation e-mail is generated and sent to the purchaser”.  Here, an email is sent to bother the recipient and the purchaser (sender).  The rejection is maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 7,395, 241 B1) in view of Dill et al. (US 2009/0265272 A1) in further view of Van Dusen (US 6,594,644 B1) in further view of Neofytides et al. (US 2008/0097905 A1).

Regarding claims 1, 5, and 11, Cook discloses a method for using Simple Mail Transfer Protocol (SMTP) to improve security of electronic money transfer from a first financial account that is associated with a user to a second financial account that is not associated with the user, the method comprising:  (Column 11, lines 31-32: The present invention operates to transfer funds between senders and receivers  and Column 12, lines 15-19: The host system 100 further includes an email server 206 for receiving and generating email messages. The email server 206 complies with various email standards, for example Microsoft Corp.'s MAPI standard, or SMTP, or the like), the method comprising: 
generating, by the processor, a solicitation email that includes a plurality of mailto links, wherein each of the plurality of mailto links include (Fig. 4; Column 14, lines 55-57: submit) and (Column 16, lines 43-44):
an indicia of a predetermined monetary amount (Fig. 5, Column 16, lines 44-46: The email preferably identifies the sender by name and the amount of the funds being transferred, the transaction ID), and 
an SMTP email address of an electronic money transfer system (Figure 5; Column 16, lines 47-51: The email also lists one or means by which the receiver can contact the host system 100, including any of: a web site address (URL 50 optionally including a transaction ID), a telephone number, or a reply email address.);
on a condition that the contents of the transfer email are validated (Column 26, lines 33-42):
transmitting, by the processor, at least one electronic message to a payment processing system, wherein the payment processing system transfers the predetermined monetary amount from the first financial account to the second financial account in response to receiving the at least one electronic message (Column 26, lines 32-39: When the host system 100 contacts the receiver, it requests the receiver to consent to a later withdrawal of the transfer amount from the receiver's target financial account in the event that the sender's financial institution retracts the funds from the host system's account. This pre-authorization thus protects the financial transfer service in the event that there are insufficient funds in the sender’s).
Cook does not explicitly disclose:
storing, by a processor, payment information of the first financial account, and an email address of the first financial account in a database; 
transmitting, by the processor, the solicitation email to the user via SMTP; 
receiving, by the processor, a transfer email from the user via SMTP, wherein the transfer email is generated by an activation of a particular mailto link from the plurality of mailto links;
determining, by the processor, the predetermined monetary amount that corresponds to the particular mailto link based on the transfer email;
validating, by the processor, contents of the transfer email based on information stored in the database, wherein the contents include an email address of a sender of the transfer email.
Dill teaches:
storing, by a processor, payment information of the first financial account, and an email address of the first financial account in a database (Paragraphs [0033]: The sender can provide the [the money transfer facilitator] the unique identifier for the recipient, which can be any public or proprietary identifier unique to the recipient.  For example, the unique identifier for the receiver can be one or any combination of a mobile phone number, an email address, an instant messaging identification, a customer number, account information (e.g., stored value account identifier, bank account number and/or ABA routing number) and [0050]: the mobile application 145 can be adapted to identify the entities and/or accounts associated with a transaction and/or determine a destination for a payment of the transaction.  For example, the entities and/or accounts can be identified based on a set of mobile subscriber data 150 maintained in a database or other repository).
Van Dusen teaches:
receiving, by the processor, a transfer email from the user via SMTP, wherein the transfer email is generated by an activation of a particular mailto link from the plurality of mailto links (Column 6, lines 46-51: If the recipient has an account, the automatic redemption hyperlink 30 and associated description 32 are generated and inserted within the e-mail document (step 100). The hyperlink 30 includes the appropriate URL for automatically redeeming the gift certificate);
determining, by the processor, the predetermined monetary amount that corresponds to the particular mailto link based on the transfer email (Column 7, lines 13-16: the gift certificate e-mail document is then closed and sent to the recipient (step 102). In addition, an order confirmation e-mail is generated and sent to the purchaser).
Neofytides teaches:
transmitting, by the processor, the solicitation email to the user via SMTP (Fig. 9; Paragraph [0119]: the payment enabler 170 sends an e-mail to the payor 110 notifying the payor of the money request);
validating, by the processor, contents of the transfer email based on information stored in the memory and an email address from which the transfer email is received (Paragraph [0121]: the payor 110 authorizes the payment 180.  In step 990, the payment enabler 170 completes the money transfer with an intermediary 160 acting as a conduit between the payor 110 and the payee 130 in the manner already described.  The payment enabler 170 also updates the pending and history transactions files for both the payor 110 and the payee).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Cook to disclose storing, by a processor, payment information of the first financial account, and an email address of the first financial account in a database as taught by Dill because it would have effectively improved the funds transfer to the recipient. Cook discloses transaction identifiers to properly identify the payment with the host system (Cook Column 30, lines 7-10). Using the system of money transfers utilizing a unique receiver identifier of Dill would allow the transfer of money between financial institution accounts without substantial delay in completing the process.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the  invention to modify Cook, in view of Dill, to disclose receiving, by the processor, a transfer email from the user via SMTP, wherein the transfer email is generated by an activation of a particular mailto link from the plurality of mailto links, and determining, by the processor, the predetermined monetary amount that corresponds to the particular mailto link based on the transfer email as taught by Van Dusen because it would have effectively improved the funds transfer to the recipient. Cook, in view of Dill, discloses transaction identifiers to properly identify the payment with the host system (Cook Column 30, lines 7-10). Using the Electronic Gift Certificate System of Van Dusen would provide a more efficient and reliable system for distributing funds (Column 1, lines 51-53).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the  invention to modify Cook, in view of Dill and Van Dusen, to disclose transmitting, by the processor, the solicitation email to the user via SMTP, and validating contents of the transfer email based on information stored in the memory and an email address from which the transfer email is received as taught by Neofytides because it would have effectively improved the funds transfer to the recipient. Cook, in view of Dill and Van Dusen, discloses transaction identifiers to properly identify the payment with the host system (Cook Column 30, lines 7-10). Using the method for providing a money transfer service through a payment enabler system of Neofytides would allow the transfer of money between financial institution accounts without substantial delay in completing the process.
Regarding claims 2, 8, and 14, Cook discloses wherein the second financial account is associated with a charitable organization, a political organization, an educational institution, a university, an arts organization, or a recreational organization (Column 11, lines 33-39: A receiver is an entity, which receives funds from another entity. A typical sender may be an individual or small business. A typical receiver may be a person (including 35 the sender when transferring funds between his own accounts), a business at which the sender may or may not have a business account, or a tax authority to which the sender is providing a tax payment, or the like).
Regarding claims 3 and 9, Cook discloses determining, by the processor, whether a money transfer confirmation procedure is performed, based on one or more of: the first financial account, the predetermined monetary amount that corresponds to the particular mailto link, and the second financial account (Column 17, lines 33-41).
Regarding claims 4, 10, and 16, Cook discloses wherein the money transfer confirmation procedure includes:
transmitting, by the processor, a confirmation email to the email address of the first financial account via SMTP, wherein the confirmation email includes a confirmation mailto link that, upon activation, generates a confirmation response email (Column 14, lines 49-57) and (Column 16, lines 43-44);
receiving, by the processor, the confirmation response email via SMTP (Fig. 5, Column 16, lines 43-51: The host system 100 generates and sends an email to the receiver at the provided email address. The email preferably identifies the sender by name and the amount of the funds being transferred, the transaction ID, and the sender's description of the transaction (optional). The email also lists one or means by which the receiver can contact the host system 100, including any of: a web site address (URL 50 optionally including a transaction ID), a telephone number, or a reply email address, and Column 17, lines 33-41: the target account information, such as the routing/transit number and account number; the form may optionally request a transaction ID (if otherwise not automatically provided), and the amount of the funds transfer for further verification, or may display this information ahead of time. The receiver's name and email address, and/or the transaction ID, may be used by the host system 100 to match the receiver's information with the stored transaction.), and
determining, by the processor, whether to transmit the at least one electronic message based on receipt of the confirmation response email ele(Column 17, lines 51-58: The receiver provides the requested target account information, transaction ID, and so forth by email from the email application 124 on its computer. With the receiver's target account information, the host system 100 provides a second payment instruction to its 55 financial institution 102, instructing it to credit the receiver's account the transfer amount using funds transfer service's account as the source account).
Regarding claim 6, Cook discloses wherein the payment information of the first financial account includes credit card information of the first financial account and the at least one message includes the credit card information of the first financial account (Column 11, lines 44-49; Column 30, lines 64-67).
Regarding claims 7 and 13, Cook discloses wherein the memory further stores financial account information of the second financial account, wherein the at least one electronic message includes the financial account information of the second financial account (Fig. 6, Column 17, lines 31-36).
Regarding claim 12, Cook discloses wherein the payment information includes credit card information of the first financial account, wherein the at least one electronic message includes the credit card information of the first financial account (Column 30, lines 64-67).
Regarding claim 15, Cook discloses wherein the method further comprises:
determining, in response to receipt of the transfer email, whether to transmit the at least one electronic message by performing a money transfer confirmation procedure (Column 17, lines 33-41 and 51-58).
Regarding claims 17, 18, and 19, Cook discloses wherein the second financial account is associated with another individual or a merchant (Column 5, lines 51-56: Thus, the present invention enables individuals to quickly and efficiently transfer funds to others, such as friends or relatives,
make electronic payments to small businesses directly (instead of by check or "online bill payment" which is still check-based), and transfer funds between financial institutions.).
Regarding claim 20, Cook in view of Dill and Van Dusen, do not explicitly disclose:
wherein the contents of the transfer email include the email address of a sender of the transfer email.
Neofytides teaches:
wherein the contents of the transfer email include the email address of a sender of the transfer email (Paragraph [0119]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the  invention to modify Cook, in view of Dill and Van Dusen, to disclose the contents of the transfer email include the email address of a sender of the transfer email as taught by Neofytides because it would have effectively improved the funds transfer to the recipient. Cook, in view of Dill and Van Dusen, discloses transaction identifiers to properly identify the payment with the host system (Cook Column 30, lines 7-10). Using the method for providing a money transfer service through a payment enabler system of Neofytides would allow the transfer of money between financial institution accounts without substantial delay in completing the process.


Conclusion
                                                                                                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                               	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621